EXHIBIT 12.1 THE HERSHEY COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands of dollars except for ratios) (Unaudited) For the Three Months Ended April 1, 2007 April 2, 2006 Earnings: Income before income taxes (a) $ 141,798 $ 186,814 Add (deduct): Interest on indebtedness 29,016 25,694 Portion of rents representative of the interest factor (b) 2,001 1,907 Amortization of debt expense 207 110 Amortization of capitalized interest 671 723 Earnings as adjusted $ 173,693 $ 215,248 Fixed Charges: Interest on indebtedness $ 29,016 $ 25,694 Portion of rents representative of the interest factor (b) 2,001 1,907 Amortization of debt expense 207 110 Capitalized interest 35 7 Total fixed charges $ 31,259 $ 27,718 Ratio of earnings to fixed charges 5.56 7.77 NOTE: (a) Amounts for 2006 were adjusted for the impact of certain immaterial adjustments relating to the timing of the recognition of revenue, as permitted by Securities and Exchange Commission Staff Accounting Bulletin No. 108, Considering the Effects of Prior Misstatements When Quantifying Misstatements in Current Year Financial Statements, adopted in the fourth quarter of 2006. (b) Portion of rents representative of the interest factor consists of one-third of rental expense for operating leases.
